IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

Steven Abdul-Aziz El Bey,
a/k/a Steven L. Smith,

Plaintiff(s),
Case Number: 1:19cv693
VS.
Judge Susan J. Dlott
Thomas Kehr, et al.,
Defendant(s).

ORDER

This matter is before the Court pursuant to the Order of General Reference in the United
States District Court for the Southern District of Ohio Western Division to United States
Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the Magistrate Judge
reviewed the pleadings and filed with this Court on October 10, 2019 a Report and
Recommendation (Doc. 6). Subsequently, the plaintiff filed objections to such Report and
Recommendation (Doc. 8).

The Court has reviewed the comprehensive findings of the Magistrate Judge and
considered de novo all of the filings in this matter. Upon consideration of the foregoing, the
Court does determine that such Recommendation should be adopted.

Accordingly, the complaint (Doc. 1) is DISMISSED with prejudice pursuant to 28 U.S.C.
§§ 1915(e)(2)(B) and 1915A(b)(1), with the exception of plaintiff's individual capacity First
Amendment free exercise claim against defendants Kehr and Davis, plaintiff's official capacity

First Amendment free exercise claim for declaratory and injunctive relief against defendant
Davis, and plaintiff's Religious Land Use and Institutionalized Persons Act (“RLUIPA”) claim
for declaratory and injunctive relief against defendants Kehr and Davis.

IT IS SOQ ORDERED.

eran 9, Dat,

Judge Susan J\ Plott
United States District Court
